Citation Nr: 1500262	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder in the right lower extremity.  

2.  Entitlement to service connection for a circulatory disorder in the left lower extremity.  

3.  Entitlement to service connection for hammertoes.  

4.  Entitlement to service connection for eczema.    

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant (Veteran) represented by:	Christopher J. Boudi, Attorney

ATTORNEY FOR THE BOARD

Christopher McEntee, Attorney


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1987.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.        

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has not been included in the record since the February 2014 supplemental statements of the case (SSOCs).  

The Veteran has claimed service connection for several circulatory disorders in the lower extremities to include thrombophlebitis, Raynaud's syndrome, varicose veins, and venous insufficiency.  She asserts that these disorders are due in part to the documented cold injury to her lower extremities she experienced during active duty.  Rather than address each of her specific claims separately, the appropriate course of action is to address her assertions as general claims of service connection for any type of lower extremity circulatory disorder that has been diagnosed during the appeal period.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for a disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of the issues on appeal is warranted for the following reasons. 

First, the record is not clear regarding whether the AOJ fully responded to the several VA Forms 21-4142 the Veteran submitted into the record in November 2010.  The record indicates that the AOJ wrote to certain healthcare providers, but not all indicated by the Veteran.  Along with the Veteran, the AOJ should determine whether relevant private medical evidence remains outstanding.    

Second, additional medical inquiry is warranted into the Veteran's claims to service connection for circulatory disorders in the lower extremities.  The Veteran underwent VA compensation examination into these claims in November 2009 and August 2012.  The reports and opinions of record are unclear, however, regarding which disorders the Veteran currently has, and whether current disorders relate to service.  For example, the reports indicate that particular circulatory disorders do not relate to service or to the cold injury during service.  However, one report and opinion indicates that residuals of cold injury do relate to service, without specifying what the current residuals are.  

Third, the Veteran should undergo VA compensation examination into her claim to service connection regarding whether hammertoes relate to service, or to a service-connected disorder.  

Fourth, the Veteran should undergo VA compensation examination into her claims to service connection regarding whether eczema and asthma relate to service.  In particular, as the record indicates that these disorders likely pre-existed service, medical commentary on whether the disorders may have been aggravated during service is warranted.  

Fifth, a notification letter detailing requirements in claims to service connection on a secondary basis should be sent to the Veteran.  The Veteran has been service connection for metatarsalgia and pes planus.  The issue of whether these disorders relate in any way to hammertoes or to a lower extremity circulatory disorder should be addressed.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent records are dated in February 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.  The most recent records are dated in February 2014.  

2.  Inform the Veteran how to substantiate a claim for service connection as secondary to a service-connected disability.  38 C.F.R. §§ 3.159, 3.310.

3.  Determine whether the treatment records and reports pertaining to the VA Forms 21-4142 included in the claims file in November 2010 have been obtained.  If not, request from the noted provided the relevant evidence indicated by the Veteran.  

Otherwise, request that the Veteran submit or authorize the release of any other private medical records that may be relevant to her claims and are currently outstanding. 

If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature, severity, and etiology of any lower extremity circulatory disorder, hammertoes, eczema, and asthma.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.

Lower Extremity Disability.  The examiner addressing the Veteran's lower extremities should address the following inquiries:

(a)  What are the current circulatory and toe disorders in the Veteran's lower extremities?  

By current, the Board means any relevant disorder diagnosed during the appeal period, which began in April 2009 with the Veteran's claims to service connection.  In answering this question, please review the VA treatment records, private treatment records, and November 2009 and August 2012 reports.  

(b)  For any relevant toe or circulatory disorder diagnosed since April 2009, is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed disorder began in or is related to active service? 

(c)  If the answer to (b) is negative, is it at least as likely as not that the diagnosed disorder is proximately due to or the result of a service-connected disorder?   

(d)  If the answer to (b) and (c) is negative, is it at least as likely as not that the diagnosed disorder is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.  

Eczema.  The examiner addressing the Veteran's eczema should address the following inquiries:

(a)  Has the Veteran had eczema during the appeal period since April 2009? 

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's eczema was aggravated (i.e., permanently increased in severity) during service?  

Please review the evidence of record documenting that the Veteran's eczema disorder was noted upon her entry into active service in 1985, and was treated for the disorder during service.  

(c)  If the answer to (b) is affirmative, is it clear and unmistakable (obvious, manifest, and undebatable) that the increase in severity of the eczema during service was NOT beyond the natural progress of the pre-service disability?  

In other words, is it clear and unmistakable that the in-service worsening was merely reflective of the natural progress of the disorder?  

Asthma.  The examiner addressing the Veteran's asthma should address the following inquiries:

(a)  Does the Veteran currently have asthma (or has she had asthma at any time since April 2009)? 

(b)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's asthma existed prior to service?  

Please note that evidence of record indicates that the Veteran had asthma prior to service (e.g., the October 1984 enlistment report of medical history), but that the October 1984 enlistment report of medical examination noted no respiratory disorders prior to service.  

(c)  If it is clear and unmistakable that asthma pre-existed service, the examiner should also offer an opinion regarding whether (A) it is clear and unmistakable that any pre-existing asthma WAS NOT aggravated (i.e., permanently worsened) during service, and (B) whether it is clear and unmistakable that any increase in disability in asthma during service was due to the natural progress of the disorder. 

(d)  If the response to (b) or (c) above is negative, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current asthma began in or is related to an injury or disease during active service.

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical commentary obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
6.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



